Petition for Writ of Mandamus Denied and Opinion filed October 12, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00548-CV



                    IN RE JOHNNIE R. SANDLES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-26219

                         MEMORANDUM OPINION

      On October 1, 2021, relator Johnnie R. Sandles filed a petition for writ of
mandamus and motion for emergency stay in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable Beau A. Miller, presiding judge of the 190th District
Court of Harris County, to vacate his August 24, 2021, order granting third-party
defendant Fidelity National Financial, Inc. d/b/a Fidelity National Title Insurance
Co.’s motion to dismiss pursuant to Rule 91a.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus and motion for
emergency stay.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2